                                                                                                                          Case 2:21-cv-00180-RFB-EJY Document 9 Filed 02/24/21 Page 1 of 2



                                                                                                                      1 Lindsay Demaree
                                                                                                                        Nevada Bar No. 11949
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        demareel@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6 JPMorgan Chase Bank, N.A.

                                                                                                                      7

                                                                                                                      8

                                                                                                                      9
                                                                                                                     10                          UNITED STATES DISTRICT COURT
                                                                                                                     11                                 DISTRICT OF NEVADA
                                                                                                                     12 JORDAN D. ETZIG,                              CASE NO. 2:21-cv-00180
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13          Plaintiff,                           STIPULATION AND ORDER TO
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14 v.                                            EXTEND TIME FOR JPMORGAN
                                                                                                                                                                      CHASE BANK, N.A. TO RESPOND TO
                                                                                                                     15 JPMORGAN CHASE BANK, NATIONAL                 PLAINTIFF’S COMPLAINT
                                                                                                                        ASSOCIATION,
                                                                                                                     16                                               (First Request)
                                                                                                                            Defendant.
                                                                                                                     17

                                                                                                                     18          Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) response to Plaintiff
                                                                                                                     19 Jordan D. Etzig’s complaint currently is due March 1, 2021. Chase has requested,

                                                                                                                     20 and Plaintiff has agreed, that Chase has up to and including March 8, 2021 to

                                                                                                                     21 respond to Plaintiff’s complaint, to provide time for Chase to investigate Plaintiff's

                                                                                                                     22 allegations.

                                                                                                                     23

                                                                                                                     24                              [Continued on following page.]
                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41007718 v1
                                                                                                                          Case 2:21-cv-00180-RFB-EJY Document 9 Filed 02/24/21 Page 2 of 2



                                                                                                                     1            This is the first request for such an extension, and it is made in good faith and

                                                                                                                     2 not for purposes of delay.

                                                                                                                     3 Dated: February 24, 2021

                                                                                                                     4 BALLARD SPAHR LLP                                 MITCHELL D. GLINER, ESQ.
                                                                                                                     5
                                                                                                                       By: /s/ Lindsay Demaree                           By: /s/ Mitchell D. Gliner
                                                                                                                     6 Lindsay Demaree                                   Mitchell D. Gliner
                                                                                                                       Nevada Bar No. 11949                              Nevada Bar No. 3419
                                                                                                                     7 1980 Festival Plaza Drive, Suite 900              3017 W. Charleston Blvd., #95
                                                                                                                       Las Vegas, Nevada 89135                           Las Vegas, NV 89102
                                                                                                                     8
                                                                                                                       Attorney for Defendant                            Attorney for Plaintiff
                                                                                                                     9 JPMorgan Chase Bank, N.A.
                                                                                                                     10

                                                                                                                     11

                                                                                                                     12                                           ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                           IT IS SO ORDERED:
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     16
                                                                                                                                                                  DATED: February 24, 2021
                                                                                                                     17

                                                                                                                     18
                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25
                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                          DMWEST #41007718 v1                        2
